DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9, 11-15, and 17-18 - are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen United (https://thespoon.tech/kitchen-united-launches-to-help-restaurants-meet-delivery-demand/, 5/21/2018) in view of Lockard (4,901,482). 
Claim 1 – Kitchen United discloses a distribution hub (the food ordered from any of the 15 restaurants is picked up by the drivers and delivered), comprising:
a lot (“the building itself is designed to handle the literal traffic generated by the steady stream of drivers. The building has dedicated parking spots for delivery drivers”), the lot necessarily having an entrance and exit,
and a multi-unit building comprising:
a plurality of separately securable units (the portion of the 12,000 sq. ft. each of the 15 restaurants is given is a securable unit of the single “building” at least in that it is able to be secured to the degree that the restauranteur is reasonably sure his restaurant space is secure) each associated with one access point (the area where the drivers pick up).  If applicant disagrees with the examiner with respect to the “separately securable units”, the examiner takes Official Notice that the use of multiple separate units attached together to form a building is well known in the art and is not a novel concept.
Kitchen United does not disclose a plurality of vehicularly accessible dedicated service areas, and
a vehicularly accessible passing lane positioned to provide ingress to and egress from each of the dedicated service areas, positioned to be accessible from the entrance, and positioned to provide access to the exit; and the multi-unit building comprising:
the separately securable units each associated with a respective dedicated service area of the plurality of dedicated service areas, and
a plurality of service access points each associated with a respective unit of the plurality of separately securable units and associated with the respective dedicated service area associated with the 
wherein each service access point is the sole public access to the respective unit, and
wherein each dedicated service area provides the sole public access to the service access point to which it is associated.
Lockard discloses a vehicular drive-through distribution hub comprising:
a lot (4) comprising:
an entrance (the entrance to throughway 6) from a public right-of-way (20),
an exit (the exit to throughway 6) to the public right-of-way,
a plurality of vehicularly accessible dedicated service areas (the spot in front of the delivery window in which the driver can park), and
a vehicularly accessible passing lane (6) positioned to provide ingress to and egress from each of the dedicated service areas, positioned to be accessible from the entrance, and positioned to provide access to the exit; and
a building complex comprising:
separately securable restaurant buildings each associated with a respective dedicated service area of the plurality of dedicated service areas, and
a plurality of service access points (each of the pick-up windows) each associated with a respective restaurant building and associated with the respective dedicated service area associated with the respective building, each service access point providing a means for physical objects (food) to exit the respective unit and enter the respective dedicated service area,
wherein each service access point is the sole public access to the respective restaurant (“transacting…purchases from the comfort of one’s vehicle”, col. 1, line 67), and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the Kitchen United lot with the Lockhard drive-thru type lot (by surrounding the Kitchen United building having the various restaurants with the Lockhard lot that provides drive-thru access to the various restaurants of the complex) so that the drivers do not have to leave their cars and get a variety of cuisine (“Most fast food restaurants now have drive-through windows which allow speedy pick-up of the food product for eventual consumption in the car, the home or other location. However, if one member of the family desires for example a roast beef product, while other members desire Mexican, oriental, chicken or other foods, then the driver is forced to locate various restaurants having drive-through facilities. These facilities may be separated by a space of several miles, and further are typically located on busy thoroughfares which make entrance onto and exit therefrom somewhat dangerous.”, col. 1, lines 30-40). 

Claim 2 - Kitchen United in view of Lockhard discloses the hub of claim 1, Lockhard further teaching wherein each service access point includes one or more of a service window (“pick-up window”), but does not expressly disclose wherein in each service access point is marked with a sign readable from the passing lane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have each service access point marked with a sign readable from a passing lane so the driver knows which window to drive up to in order to pick up his food. 

Claim 3 - Kitchen United in view of Lockhard discloses the hub of claim 1, Kitchen United further teaching wherein at least one of the units of the plurality of separately securable units is configured to 

Claim 4 - Kitchen United in view of Lockhard discloses the hub of claim 1, Lockhard further teaching wherein the lot further comprises parking spaces (62) accessible to and from the passing lane, but the Kitchen United in view of Lockhard building does not expressly disclose a restroom accessible from at least a portion of the parking spaces. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the building to have a restroom accessible from at least a portion of the parking spaces for the drivers to use the toilet. 

Claim 6 - Kitchen United in view of Lockhard discloses the hub of claim 1, Lockhard further teaching wherein wherein the passing lane comprises a contiguous loop vehicular driveway, wherein each of the dedicated service areas is sized to accommodate one or more of a motorcycle, a scooter, a passenger car, a truck, and a van, and
wherein the passing lane is sized to provide ingress to and egress from each of the dedicated service areas, ingress from the entrance, and egress to the exit by one or more of a motorcycle, a scooter, a passenger car, a truck, and a van (Fig. 1). 

Claim 7 - Kitchen United in view of Lockhard discloses the hub of claim 1, Lockhard further teaching wherein a dedicated service area of the plurality of dedicated service areas comprises a pad capable of landing a drone on because a drone could land on the pavement in front of the window, such pavement being a pad a broadly recited, as a pad is an area of flat, hard ground for landing an aerial vehicle. 



Claim 11 – Kitchen United discloses a distribution hub (the food ordered from any of the 15 restaurants is picked up by the drivers and delivered), comprising:
a lot (“the building itself is designed to handle the literal traffic generated by the steady stream of drivers. The building has dedicated parking spots for delivery drivers”), the lot necessarily having an entrance and exit,
and a building comprising an area the drivers can make pick ups. 
Kitchen United does not disclose a plurality of vehicularly accessible dedicated service areas, and a vehicularly accessible passing lane positioned to provide ingress to and egress from each of the dedicated service areas, positioned to be accessible from the entrance, and positioned to provide access to the exit; and the building comprising a plurality of service access points each associated with a respective dedicated service area of the plurality of dedicated service areas, each service access point providing a means for physical objects to exit the building and enter the respective dedicated service area, wherein the plurality of service access points provide the sole public access to the building, and
wherein each dedicated service area provides the sole public access to the service access point to which it is associated.
Lockard discloses a vehicular drive-through distribution hub comprising:
a lot (4) comprising:
an entrance (the entrance to throughway 6) from a public right-of-way (20),
an exit (the exit to throughway 6) to the public right-of-way,

a vehicularly accessible passing lane (6) positioned to provide ingress to and egress from each of the dedicated service areas, positioned to be accessible from the entrance, and positioned to provide access to the exit; and
buildings comprising service access points (each of the pick-up windows) each associated with a respective dedicated service area of the dedicated service areas, each service access point providing a means (a window) for physical objects to exit the building and enter the respective dedicated service area, 
wherein each service access point is the sole public access to the respective restaurant (“transacting…purchases from the comfort of one’s vehicle”, col. 1, line 67), and
wherein each dedicated service area provides the sole public access to the service access point to which it is associated (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the Kitchen United lot with the Lockhard drive-thru type lot (by surrounding the single Kitchen United building having the various restaurants with the Lockhard lot so drive-thru access is provided to the various restaurants in the single Kitchen United building just like in the Lockard complex of buildings) so that the drivers do not have to leave their cars and get a variety of cuisine (“Most fast food restaurants now have drive-through windows which allow speedy pick-up of the food product for eventual consumption in the car, the home or other location. However, if one member of the family desires for example a roast beef product, while other members desire Mexican, oriental, chicken or other foods, then the driver is forced to locate various restaurants having drive-through facilities. These facilities may be separated by a space of several miles, and further are typically located 

Claims 12-15 and 17-18- The claims disclose an obvious method of providing the Kitchen United in view of Lockhard distribution hub. 

Claims 5 and 16 - are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen United in view of Lockard and in further view of Ruff (4,275,645). 
Claim 5 - Kitchen United in view of Lockhard does not expressly disclose the lot further comprises a loading area sized to accommodate a box truck, wherein the building further comprises a storage area and a loading bay, the loading bay providing access from the loading area to the storage area. Ruff discloses it is old in the art in a restaurant building to have a loading area sized to accommodate a box truck (loading dock, abstract), wherein the building further comprises a storage area (frozen storage area, abstract) and a loading bay (service opening), the loading bay providing access from the loading area to the storage area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Kitchen United in view of Lockhard building lot to further comprise a loading area sized to accommodate a box truck, wherein the building further comprises a storage area and a loading bay, the loading bay providing access from the loading area to the storage area to efficiently accept raw food ingredients. 

Claim 16- The claim discloses an obvious method of providing the Kitchen United in view of Lockhard and in further view of Ruff distribution hub.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Restriction of groups I and II 
While it is the case that the structures recited in Group II (claim 20) generally correspond to structures found in Group I (claims 1-19), claim 20 is drawn to a device comprising computer readable medium, and as such, there is serious search and/or examination burden present if the restriction were not required. 
Election of species
The election of species requirement has been made “with traverse”, but no argument supporting such traversal has been presented.
References do not teach sole public access 
Regarding Applicant’s understanding of “the Office Action to be alleging that the shopping center 2 of Lockard can be modified to be a “multi-unit building” as recited in Claim 1”, this is not the case. In a 103 obviousness rejection, it is the primary reference (Kitchen United in this case) that is modified by the secondary, modifying reference (Lockard in this case). As such, it is Kitchen United that is modified, not Lockard. The rejection indicates that it would have been obvious to replace the Kitchen United lot with the Lockard drive-thru type lot. Kitchen United modified by Lockard teaches the claimed sole public access because as described in the rejection, Kitchen United teaches sole public access (there is one access point, namely the area where the drivers pick up), the Kitchen United modification being to change the one access point structure that serves all the restaurant units of the single Kitchen United building to have dedicated, vehicle-accessible access points for each unit just as Lockard has such dedicated access points. 
In response to applicant's argument that Lockard can’t teach sole public access because Lockard teaches a commons area, the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Kitchen United and Lockard cannot be combined to produce expected results
Initially, it is unclear what is meant by the references incapable of being combined to produce “unexpected results”, as a showing of unexpected results is a rebuttal available to Applicants based on evidence, not argument.
As to the argument that “It is unclear how the two divergent food transfer systems would be merged if the structure of Lockard were attempted to be modified to function as described in Kitchen United”, again, Kitchen United, not Lockard is modified. 
Finally, regarding the argument that “were the shopping center of Lockard modified to accommodate 15 clients as described in Kitchen United…”, once again, Kitchen United is the primary reference and Lockard is the secondary reference that modifies Kitchen United.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633